STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 FOR PUBLICATION
                                                                 December 8, 2015
                Plaintiff-Appellee,                              9:00 a.m.

v                                                                No. 323642
                                                                 Kent Circuit Court
MICHAEL CHRISTOPHER FREDERICK,                                   LC No. 14-003216-FH

                Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

                Plaintiff-Appellee,

v                                                                No. 323643
                                                                 Kent Circuit Court
TODD RANDOLPH VAN DOORNE,                                        LC No. 14-003215-FH

                Defendant-Appellant.


Before: TALBOT, C.J., and K. F. KELLY and SERVITTO, JJ.

TALBOT, C. J.

        These consolidated cases are before us on remand from our Supreme Court. On remand,
our Supreme Court has directed us to consider “whether the ‘knock and talk’ procedure[s]
conducted in” these cases are “consistent with US Const, Am IV, as articulated in Florida v
Jardines, [___ US ___;] 133 S. Ct. 1409[; 185 L. Ed. 2d 495] (2013).”1 For the reasons discussed
herein, we conclude that the knock-and-talk procedures conducted with respect to both Frederick
and Van Doorne were consistent with the Fourth Amendment. Accordingly, we affirm the trial
court’s decision.




1
 People v Frederick, 497 Mich. 993; 861 NW2d 286 (2015); People v Van Doorne, 497 Mich.
993; 861 NW2d 286 (2015).


                                              -1-
                                                I. FACTS

        On March 17, 2014, at approximately 10:15 p.m., the Kent Area Narcotics Enforcement
Team (KANET) executed a search warrant at the home of Timothy Scherzer and Alyssa
Scherzer. While executing this warrant, the KANET officers learned that the Scherzers, acting
as caregivers, had been providing marijuana butter to corrections officers employed by the Kent
County Sheriff’s Department (KCSD). Scherzer informed the KANET officers that he had given
14 pounds of marijuana butter to one corrections officer, Timothy Bernhardt, who would then act
as a “middleman” and distribute the butter to other corrections officers. Frederick and Van
Doorne were identified as two corrections officers who received marijuana butter through
Bernhardt. Both had been issued medical marijuana cards, and both identified Timothy Scherzer
as their caregiver.

        Based on this information, the KANET officers contemplated whether to obtain search
warrants for the homes of the additional suspects, or alternatively, to simply go to the home of
each suspect, knock, and request consent to conduct a search. The officers chose the latter
approach. The team, composed that night of seven officers,2 conducted four knock and talks in
the early morning hours of March 18, 2014. The officers first visited Bernhardt and another
corrections officer.3 At approximately 4:00 a.m., the officers, in four unmarked vehicles, arrived
at Frederick’s home. Each officer was wearing a tactical vest, and each had a handgun holstered
at his or her hip. Four officers approached the front door, knocked, and waited. Within a few
minutes, Frederick answered the door and spoke to the officers. The officers informed Frederick
that his name had come up while conducting a criminal investigation and asked if they could
come inside and speak with him. Frederick invited the officers inside. The officers asked if they
could see Frederick’s marijuana butter, and he agreed. Frederick signed a form granting his
consent to conduct a search. The officers also provided Frederick his Miranda4 rights, and
Frederick signed a card waiving those rights. Officers recovered marijuana butter from
Frederick’s home.

        The KANET team then traveled to the home of Van Doorne, arriving at approximately
5:30 a.m. Because ice rendered the front door inaccessible, four officers knocked at a side door.
Van Doorne awoke and looked outside. Recognizing some of the officers standing outside his
home, Van Doorne opened the door and spoke with them. As they had with Frederick, the
officers explained the purpose of their visit. Van Doorne, believing that the issue could be
resolved by showing the officers his medical marijuana card, invited the officers inside.
However, because his dog continued to bark, Van Doorne and the officers decided to speak
outside in a van. Once inside the van, Van Doorne signed forms waiving his Miranda rights and
consenting to a search of his home. Officers recovered marijuana butter from Van Doorne’s
home.


2
  A total of eight officers are members of KANET. However, one officer was unavailable the
night of March 17, 2014.
3
    Neither Bernhardt nor this other officer is a party to the instant appeal.
4
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).


                                                    -2-
        Frederick and Van Doorne were charged with various controlled substances offenses.5
Both men filed motions to suppress the evidence obtained during the searches. Each made two
arguments: (1) their consent to the searches was involuntary, and (2) that the knock-and-talk
procedures violated the Fourth Amendment under Jardines. After an extensive evidentiary
hearing, the trial court denied the motions, concluding that the knock-and-talk procedures were
not searches or seizures under the Fourth Amendment, and that both men voluntarily consented
to the searches. Frederick and Van Doorne filed separate applications for leave to appeal in this
Court, which this Court denied.6 After further appeal to our Supreme Court, our Supreme Court
remanded both cases to this Court to determine whether the knock-and-talk procedures were
constitutional in light of Jardines.7

                                        II. DISCUSSION

                                 A. STANDARD OF REVIEW

       “We review for clear error a trial court’s findings of fact in a suppression hearing, but we
review de novo its ultimate decision on a motion to suppress.”8 Whether a violation of the
Fourth Amendment has occurred is an issue of constitutional law which we review de novo.9

                              B. THE SCOPE OF OUR INQUIRY

         We first address the limited scope of our review of the cases before us. The Fourth
Amendment of the United States Constitution provides that “[t]he right of the people to be secure
in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not
be violated . . . .”10 Under the plain language of the amendment, “[t]he Fourth Amendment is not
a guarantee against all searches and seizures, but only against those that are unreasonable.”11
Thus, in any given Fourth Amendment case, there are two general inquiries to be made: whether
a “search or seizure” of a person, area, or object protected by the amendment occurred, and if so,
whether that search or seizure was unreasonable.



5
  Frederick and Van Doorne were also placed on unpaid leave from their positions with the
corrections department.
6
  People v Frederick, unpublished order of the Court of Appeals, issued October 15, 2014
(Docket No. 323642); People v Van Doorne, unpublished order of the Court of Appeals, issued
October 15, 2014 (Docket No. 323643).
7
    Frederick, 497 Mich. 993; Van Doorne, 497 Mich. 993.
8
    People v Hyde, 285 Mich. App. 428, 436; 775 NW2d 833 (2009).
9
    Id.
10
     US Const, Am IV.
11
  People v Shabaz, 424 Mich. 42, 52; 378 NW2d 451 (1985). See also People v Dagwan, 269
Mich. App. 338, 342; 711 NW2d 386 (2005) (under the Fourth Amendment, “not all searches are
constitutionally prohibited, only unreasonable searches.”).


                                                -3-
        In this case, however, our inquiry is limited to the question of whether the knock-and-talk
procedures utilized in these cases amount to a “search” within the meaning of the Fourth
Amendment. To understand the scope of our inquiry, we reiterate that our Supreme Court has
directed us to consider only whether the knock-and-talk procedures conducted in these cases
were consistent with the Fourth Amendment as articulated in Jardines. In Jardines, the United
States Supreme Court’s inquiry was “limited to the question of whether the officers’ behavior
was a search within the meaning of the Fourth Amendment.”12 The Court did not address
whether, assuming a search occurred, the search was reasonable, nor did it address whether a
seizure had occurred. Thus, we read our Supreme Court’s order as directing us to consider a
limited question: whether the knock-and-talk procedures utilized in these consolidated cases are
“searches” within the meaning of the Fourth Amendment, as a “search” is defined by Jardines.13
We answer this question in the negative.

                                   C. FLORIDA v JARDINES

        The starting point of our analysis is the United States Supreme Court’s opinion in Florida
v Jardines. In Jardines, two officers, acting on a tip that a home was being used to grow
marijuana, approached the home on foot.14 The officers were accompanied by a dog trained to
detect the odor of narcotics.15 The dog detected the odor of marijuana and alerted at the base of
the home’s front door.16 The officers then used this information to obtain a warrant to search the
home.17 Writing for the majority, Justice Scalia utilized a property-rights framework to
determine whether the officers had conducted a search by approaching the home with the drug-
sniffing dog.18




12
     Jardines, 133 S. Ct. at 1414.
13
  Thus, we do not address whether the trial court erred with respect to Frederick’s and Van
Doorne’s contentions that they did not voluntarily consent to the searches of their homes. Nor
do we address whether the knock-and-talk procedures became “seizures” under the Fourth
Amendment, another argument rejected by the trial court. Such inquiries are outside the limited
scope of our review on remand.
14
     Jardines, 133 S. Ct. at 1413.
15
     Id.
16
     Id.
17
  Id. When the warrant was executed, officers found marijuana plants, resulting in charges of
marijuana trafficking against Jardines. Id.
18
   In a concurrence joined by two other justices, Justice Kagan explained that she “could just as
happily have decided [the case] by looking to Jardines’ privacy interests.” Id. at 1418 (KAGAN,
J., concurring). Utilizing this framework, Justice Kagan would have simply held that because the
officers used a “ ‘device . . . not in general public use,’ ” the drug-sniffing dog, to “ ‘explore
details of the home’ ” that “would not otherwise have [been] discovered without entering the

                                                -4-
        First, Justice Scalia explained that “[w]hen ‘the Government obtains information by
physically intruding’ on persons, houses, papers, or effects, ‘a “search” within the original
meaning of the Fourth Amendment’ has ‘undoubtedly occurred.’ ”19 Justice Scalia explained
that a home’s front porch was a “classic exemplar of an area adjacent to the home,” commonly
known as the “curtilage,” which is considered part of a home, and thus, is protected by the
Fourth Amendment.20 Because “the officers’ investigation took place in a constitutionally
protected area,” the question became “whether it was accomplished through an unlicensed
physical intrusion.”21 To answer this question, Justice Scalia inquired into whether Jardines “had
given his leave (even implicitly) for” the officers to step foot on his property.22 Justice Scalia
then explained:

                   “A license may be implied from the habits of the country,”
           notwithstanding the “strict rule of the English common law as to entry upon a
           close.” McKee v. Gratz, 260 U.S. 127, 136, 43 S. Ct. 16, 67 L. Ed. 167 (1922)
           (HOLMES, J.). We have accordingly recognized that “the knocker on the front
           door is treated as an invitation or license to attempt an entry, justifying ingress to
           the home by solicitors, hawkers and peddlers of all kinds.” Breard v. Alexandria,
           341 U.S. 622, 626, 71 S. Ct. 920, 95 L. Ed. 1233 (1951). This implicit license
           typically permits the visitor to approach the home by the front path, knock
           promptly, wait briefly to be received, and then (absent invitation to linger longer)
           leave. Complying with the terms of that traditional invitation does not require
           fine-grained legal knowledge; it is generally managed without incident by the
           Nation’s Girl Scouts and trick-or-treaters. Thus, a police officer not armed with a
           warrant may approach a home and knock, precisely because that is “no more than
           any private citizen might do.” Kentucky v. King, 563 U.S. [452], ___, 131 S. Ct.
1849, 1862, 179 L. Ed. 2d 865 (2011).[23]

        In Jardines, the majority concluded that the officers exceeded the scope of this implied
license, and thus, conducted a search within the meaning of the Fourth Amendment. This was

premises[,]” a search occurred. Id. at 1419, quoting Kyllo v United States, 533 U.S. 27, 40; 121 S
Ct 2038; 150 L. Ed. 2d 94 (2001) (KAGAN, J., concurring).
       Justice Scalia found it unnecessary to consider Jardines’s privacy interests. Justice Scalia
explained that the property-rights framework was the Fourth Amendment’s baseline, and that the
privacy-interest framework merely added to that baseline. Id. at 1417. Having concluded that a
search occurred under the property-rights framework, Justice Scalia found it unnecessary to
consider whether the same conclusion would be reached under a privacy-interest framework. Id.
19
  Id. at 1414, quoting United States v Jones, 565 US ___, ___ n 3; 132 S. Ct. 945, 950-951 n 3;
181 L. Ed. 2d 911 (2012).
20
     Id. at 1414-1415.
21
     Id. at 1415.
22
     Id.
23
     Id. at 1415-1416.


                                                    -5-
because while any ordinary citizen might walk up to the front door of a home and knock, an
ordinary citizen would not do so while conducting a search of the premises using a specially
trained, drug-sniffing dog.24 As explained by Justice Scalia, “[t]he scope of a license—express
or implied—is limited not only to a particular area but also to a specific purpose. . . . [T]he
background social norms that invite a visitor to the front door do not invite him there to conduct
a search.”25 Thus, Justice Scalia concluded that “[t]he government’s use of trained police dogs
to investigate the home and its immediate surroundings is a ‘search’ within the meaning of the
Fourth Amendment.”26

                                     D. JARDINES APPLIED

        Justice Scalia’s implied-license framework has since been utilized by many courts to
analyze the constitutional validity of a knock and talk procedure.27 Using this framework, we
conclude that the knock and talks conducted in this case were not “searches” within the meaning
of the Fourth Amendment. We begin with the observation that, as Jardines makes clear, an
ordinary knock and talk is well within the scope of the license that may be “ ‘implied from the
habits of the country[]’ . . . .”28 In general terms, Jardines explains that there exists “an implicit
license . . . to approach the home by the front path, knock promptly, wait briefly to be received,
and then (absent invitation to linger longer) leave.”29 And, generally speaking, that is exactly
what occurred in both cases now before us. In each instance, officers approached the home,
knocked, and waited to be received. And in each instance, the officers were received by the
homeowners. Jardines plainly condones such conduct.30 Indeed, even “Jardines conceded . . .
the unsurprising proposition that the officers could have lawfully approached his home to knock
on the front door in hopes of speaking with him.”31

      In order to find a Fourth Amendment violation, then, there must be circumstances present
that would transform what was otherwise a lawful entrance onto private property into an
unlawful, warrantless search. In Jardines, such circumstances existed because when the officers



24
  Id. at 1416 (“But introducing a trained police dog to explore the area around the home in hopes
of discovering incriminating evidence is something else. There is no customary invitation to
that.”).
25
     Id.
26
     Id. at 1417-1418.
27
  See, e.g., United States v Walker, 799 F3d 1361 (CA 11, 2015); Covey v Assessor of Ohio
County, 777 F3d 186 (CA 4, 2015); United States v Lundin, 47 F Supp 3d 1003 (ND Cal, 2014);
JK v State, 8 NE3d 222 (Ind Ct App, 2014).
28
     Jardines, 133 S. Ct. at 1415, quoting McKee, 260 U.S. at 136 (HOLMES, J.).
29
     Id. at 1415.
30
     Id.
31
     Id. at 1415 n 1.


                                                 -6-
stepped foot on a protected area, they were accompanied by a drug-sniffing dog.32 Frederick and
Van Doorne argue that the time of the knock and talks and the manner in which the officers
approached compel a conclusion that each knock and talk was a search under the Fourth
Amendment.33 For the reasons discussed herein, we disagree.

                                   1. THE OFFICERS’ PURPOSE

        Frederick and Van Doorne argue that, based on an objective view of the manner of how
the officers conducted the knock and talks, the KANET officers’ purpose in conducting the
knock and talks exceeded the scope of the implied license discussed in Jardines. Frederick and
Van Doorne argue that the officers did not intend to speak with them, but rather, intended to
conduct a search. We disagree.

        First, we clarify that even post-Jardines, an officer may conduct a knock and talk with
the intent to gain the occupant’s consent to a search or to otherwise acquire information from the
occupant. That an officer intends to obtain information from the occupant does not transform a
knock and talk into an unconstitutional search. Before Jardines, this Court held that the knock
and talk procedure was constitutional.34 Our Court explained that one entirely acceptable
purpose of a knock and talk is to do exactly what the officers did in these cases – obtain an
occupant’s consent to conduct a search:

                 Generally, the knock and talk procedure is a law enforcement tactic in
         which the police, who possess some information that they believe warrants further
         investigation, but that is insufficient to constitute probable cause for a search
         warrant, approach the person suspected of engaging in illegal activity at the
         person’s residence (even knock on the front door), identify themselves as police
         officers, and request consent to search for the suspected illegality or illicit items. .
         ..




32
   Id. at 1415-1416 (recognizing that police may enter private property to conduct a knock and
talk, “[b]ut introducing a trained police dog to explore the area around the home in hopes of
discovering incriminating evidence is something else. There is no customary invitation to do
that.”). See also id. at 1416 n 4 (“[N]o one is impliedly invited to enter the protected premises of
the home in order to do nothing but conduct a search.”).
33
  Relying on Justice Scalia’s description of the knock-and-talk procedure in Jardines, Frederick
and Van Doorne ask us to adopt a three-part test to evaluate these consolidated cases. Under this
proposed test, officers would be required to (1) approach a home by the front path, (2) approach
only with the intent to speak with the occupants of the home (and not to conduct a search), and
(3) knock promptly, wait briefly, and absent an invitation from the occupant to remain, leave the
premises. We find it unnecessary to adopt such a test to decide the matters before us, and as
such, decline to adopt this proposed test.
34
     People v Frohriep, 247 Mich. App. 692; 637 NW2d 562 (2001).


                                                   -7-
               We decline defendant’s request to hold that the knock and talk procedure
       is unconstitutional because defendant points to no binding precedent, nor have we
       found any, prohibiting the police from going to a residence and engaging in a
       conversation with a person. We conclude that in the context of knock and talk the
       mere fact that the officers initiated contact with a citizen does not implicate
       constitutional protections. It is unreasonable to think that simply because one is at
       home that they are free from having the police come to their house and initiate a
       conversation. The fact that the motive for the contact is an attempt to secure
       permission to conduct a search does not change that reasoning. We find nothing
       within a constitutional framework that would preclude the police from setting the
       process in motion by initiating contact and, consequently, we hold that the knock
       and talk tactic employed by the police in this case is constitutional.[35]

       Jardines does not hold to the contrary. In his dissenting opinion in Jardines, Justice
Alito wrote:

               As the majority acknowledges, this implied license to approach the front
       door extends to the police. See ante, at 1415. As we recognized in Kentucky v.
       King, 563 U.S. [452], 131 S. Ct. 1849, 179 L. Ed. 2d 865 (2011), police officers do
       not engage in a search when they approach the front door of a residence and seek
       to engage in what is termed a “knock and talk,” i.e., knocking on the door and
       seeking to speak to an occupant for the purpose of gathering evidence. . . . Even
       when the objective of a “knock and talk” is to obtain evidence that will lead to the
       homeowner’s arrest and prosecution, the license to approach still applies. In other
       words, gathering evidence—even damning evidence—is a lawful activity that
       falls within the scope of the license to approach. . . .

                                             * * *

               The Court concludes that Detective Bartelt went too far because he had the
       “objectiv[e] . . . purpose to conduct a search.” Ante, at 1417 (emphasis added).
       What this means, I take it, is that anyone aware of what Detective Bartelt did
       would infer that his subjective purpose was to gather evidence. But if this is the
       Court’s point, then a standard “knock and talk” and most other police visits would
       likewise constitute searches. With the exception of visits to serve warrants or
       civil process, police almost always approach homes with a purpose of discovering


35
  Id. at 697-698 (citations omitted). See also People v Galloway, 259 Mich. App. 634, 640; 675
NW2d 883 (2003) (“Knock and talk, as accepted by this Court in Frohreip, does not implicate
constitutional protections against search and seizure because it uses ordinary citizen contact as a
springboard to a consent search.”). Federal courts have reached the same conclusion. Ewolski v
City of Brunswick, 287 F3d 492, 504-505 (CA 6, 2002), quoting United States v Jones, 239 F3d
716, 720 (CA 5, 2001) (“ ‘Federal courts have recognized the “knock and talk” strategy as a
reasonable investigative tool when officers seek to gain an occupant’s consent to search or when
officers reasonably suspect criminal activity.’ ”).


                                                -8-
          information. That is certainly the objective of a “knock and talk.” The Court
          offers no meaningful way of distinguishing the “objective purpose” of a “knock
          and talk” from the “objective purpose” of Detective Bartelt’s conduct here.[36]

In response to Justice Alito’s critique, Justice Scalia explained:

                   The dissent argues, citing King, that “gathering evidence—even damning
          evidence—is a lawful activity that falls within the scope of the license to
          approach.” Post, at 1423. That is a false generalization. What King establishes is
          that it is not a Fourth Amendment search to approach the home in order to speak
          with the occupant, because all are invited to do that. The mere “purpose of
          discovering information,” post, at 1424, in the course of engaging in that
          permitted conduct does not cause it to violate the Fourth Amendment. But no one
          is impliedly invited to enter the protected premises of the home in order to do
          nothing but conduct a search.[37]

        We read Justice Scalia’s response to the dissent as drawing a line. Police do not violate
the Fourth Amendment by approaching a home and seeking to speak with its occupant. Even if
police fully intend to acquire information or evidence as a result of this conversation, the line has
not been crossed.38 However, if police enter a protected area not intending to speak with the
occupant, but rather, solely to conduct a search, the line has been crossed.39 In that sense, the
knock-and-talk procedure cannot be used by police as a smokescreen. Yet even post-Jardines,
officers may still approach a home, knock, and if an occupant answers, speak to that occupant.
The officers may then ask the occupant for information or for consent to conduct a search.40

       Several cases help demonstrate when police have crossed the line from a permissible
knock and talk to an unconstitutional search or seizure. Jardines is one such example. As
discussed, the officers in Jardines exceeded the scope of the license because they never
attempted to speak with anyone, and instead, approached the home while conducting a
warrantless search using a drug-sniffing dog. United States v Ferguson,41 a case cited by



36
     Jardines, 133 S. Ct. at 1423-1424 (ALITO, J., dissenting).
37
     Id. at 1416 n 4.
38
  Id. (“The mere purpose of discovering information . . . in the course of engaging in that
permitted conduct does not cause it to violate the Fourth Amendment.”) (quotation omitted).
39
  Id. (“But no one is impliedly invited to enter the protected premises of the home in order to do
nothing but conduct a search.”).
40
   Id. See also US v Perea-Rey, 680 F3d 1179, 1187-1188 (CA 9, 2012) (“[I]t remains
permissible for officers to approach a home to contact the inhabitants. The constitutionality of
such entries into the curtilage hinges on whether the officer’s actions are consistent with an
attempt to initiate consensual contact with the occupants of the home.”).
41
     United States v Ferguson, 43 F Supp 3d 787 (WD Mich, 2014).


                                                  -9-
Frederick and Van Doorne, is another such example. In Ferguson, officers traveled to a home
believing that it was being used in an illegal marijuana grow operation.42 The officers had not
obtained a search warrant for the residence.43 As soon as the officers left their vehicle, “they
could smell fresh marijuana and observed surveillance cameras on the garage adjacent to the
residence.”44 The defendants appeared, and the officers introduced themselves.45 After the
defendants claimed to be operating a permitted medicinal marijuana operation, one officer asked
to see required paperwork.46 Without asking for consent, the other officer asked one defendant
“how many marijuana plants he had in the garage . . . .”47 The officers then spent the next hour
walking around the premises with the defendants, investigating buildings and a recreational
vehicle.48 At the end of this process, the officers presented the defendants with a written consent
to search form, which the defendants signed.49

        The defendants filed a motion to suppress the evidence viewed by the officers, arguing
that the officers had conducted a warrantless search of their home, and that the later-signed
consent form did not remedy this constitutional violation.50 The prosecutor argued, in part, that
what transpired in the hour before the officers obtained the defendants’ written consent
“qualified as a permissible ‘knock and talk,’ claiming that the officers were ‘not searching
anything’ during that first hour.”51 The trial court rejected the argument. Comparing the case to
Jardines, the trial court concluded that by spending an hour investigating the premises, the
officers conduct “objectively reveal[ed] a purpose to conduct a search . . . .”52 This was because
during the hour while the officers were ostensibly conducting a knock and talk, they were
unquestionably obtaining information while in areas protected by the Fourth Amendment.53

     One federal district court has similarly concluded that police violate the Fourth
Amendment by entering private property with the sole intent to conduct a warrantless arrest of



42
     Id. at 789.
43
     Id.
44
     Id. (citation omitted).
45
     Id.
46
     Id.
47
     Id. at 790.
48
     Id.
49
     Id.
50
     Id. at 792.
51
     Id. (citation omitted).
52
     Id.
53
  Id. at 792-793. The trial court also concluded that the hour-long search was not conducted
with either the express or implied consent of the defendants. Id. at 793-794.


                                               -10-
the homeowner. In United States v Lundin,54 another case relied on by Frederick and Van
Doorne, officers sought to arrest a suspected kidnapper, but had not obtained a warrant for his
arrest.55 At approximately 4:00 a.m., officers approached the front door at Lundin’s home.56
The officers knocked, and heard a series of crashes from the rear of the home.57 Officers
identified themselves and ordered Lundin to put his hands in the air and slowly leave the home.58
Lundin exited the backyard of the home and was taken into custody.59

        In finding a Fourth Amendment violation, the district court relied on Jardines for the rule
that “the officers’ purpose, as revealed by an objective examination of their behavior, is clearly
at least an important factor” when evaluating whether the officers exceeded the scope of the
implied license.60 The court explained that “the behavior of the officers here objectively reveals
a purpose to locate [Lundin] so that officers could arrest him. Deputy Aponte had put out a
request that Lundin be arrested; he believed that the officers already had probable cause for such
an arrest; and the officers who arrived at the home were responding to Deputy Aponte’s BOLO
[(“be on the lookout”)].”61 The court explained that “[u]nder the circumstances of this case, it is
very difficult to imagine why the officers would have been seeking to initiate a consensual
conversation with Lundin to ask him questions at four o’clock in the morning.”62 Thus, “[j]ust as
the officers’ clear purpose in Jardines—to search the curtilage for evidence—could not be
pursued without a warrant, so too was the officers’ clear purpose in this case—to arrest a suspect
within his home—a goal whose attainment requires a warrant.”63

        The common thread in Jardines, Ferguson, and Lundin is that in each case, the officers’
conduct revealed that their intentions went far beyond conducting the type of consensual
encounter that constitutes a knock and talk. In Jardines, the officers searched for evidence
without ever speaking to the occupants of the home; in Ferguson, the officers conducted an hour-
long investigation of the property before requesting consent to do so; and in Lundin, the officers
had no reason to step foot on the property other than to arrest its occupant. Thus, in each case,
officers crossed the line, exceeding the scope of the implied license discussed in Jardines. But
here, the circumstances are far different. After discovering that contraband likely existed in the



54
     Lundin, 47 F Supp 3d 1003.
55
     Id. at 1007-1008.
56
     Id. at 1008.
57
     Id.
58
     Id.
59
     Id.
60
     Id. at 1012.
61
     Id.
62
     Id.
63
     Id. at 1012-1013.


                                               -11-
homes belonging to Frederick and Van Doorne, the officers made a conscious decision to ask
each individual for consent to conduct a search rather than obtain a warrant. The officers went to
each house, knocked, and made such a request. During the knock and talks, the officers did not
attempt to conduct a search, as occurred in Jardines and Ferguson; they waited until obtaining
the affirmative consent of each suspect. And unlike the circumstances in Lundin, the officers
clearly had a legitimate reason to initiate a conversation with each individual.

        Frederick and Van Doorne argue that because seven armed officers “in full tactical gear”
approached each house in the early morning hours to conduct the knock and talks, this Court
should conclude that the officers “did not come to talk, but rather, came to search the home for
marijuana butter they knew was present, and they were not going to leave until they had
accomplished their goal.” The record reveals no such intention of the officers. First, it is true
that seven officers went to each location. These seven officers represented all but one member
of the KANET team, the absent member being unavailable that night. Further, only four of the
seven officers approached the homes to conduct the knock and talks. The record does not
demonstrate that the officers used their numerosity to demand entrance or to overcome the will
of Frederick and Van Doorne. Rather, the fact that seven officers traveled to each home
demonstrates no more than that the entire team, working together on the investigation, traveled
together as the investigation continued into the early morning hours.

        Contrary to the assertions made by Frederick and Van Doorne, the KANET officers were
not wearing “full tactical gear.” Rather, the extent of the “tactical gear” worn by the officers
were vests which bore the officers’ badges and, in some cases, the KANET symbol.64 That the
officers wore this vest conveys a similar message as the uniform traditionally worn by an
ordinary officer. In the same vein, it is also true that the officers were armed, but only in that
each had a handgun holstered at the hip—again, the same as any ordinary police officer. These
facts do not convey a purpose to do anything other than speak with the occupants of the homes.

        Nor does the time of the visits demonstrate that the officers intended to conduct a
warrantless search without first speaking to and obtaining the consent of Frederick and Van
Doorne. The officers explained that they proceeded at this time of day because they had only
learned that Frederick and Van Doorne were recipients of marijuana butter through a search
conducted a few hours prior to the knock and talks. They feared that if they did not act quickly,
Frederick and Van Doorne might be informed of the investigation and destroy evidence.
Nothing in the record indicates that the officers chose to proceed at this time of day in order to
frighten or intimidate either man, or to otherwise use the time of day to their advantage. That the
officers proceeded in the early morning hours does not demonstrate that the officers intended to
conduct a search without first obtaining consent.

       Rather, the officers’ intent is most clearly demonstrated by their conduct at each home.
As in any ordinary knock and talk, the officers approached each home, knocked, and waited for a
response. When Frederick and Van Doorne responded, the officers explained the purpose of


64
  Specifically, one officer testified that the vests were “[b]lack nylon with [a] ‘Sheriff’ logo on
one side, [a] badge on the other side and our KANET patch.”


                                               -12-
their visits. Both men were provided their Miranda rights and asked to voluntarily consent to a
search. The officers made no attempt to search for evidence until obtaining consent to do so.
That the officers proceeded in this manner clearly demonstrates that it was their intent to speak
with each individual and obtain their consent before proceeding any further. Frederick’s and
Van Doorne’s contention that the officers would have conducted a warrantless search with or
without their consent is purely speculation.65 Thus, we conclude that the officers’ purpose did
not exceed the scope of the implied license as articulated in Jardines.

                                    2. THE TIME OF THE VISITS

        Frederick and Van Doorne next argue that the time of the visits exceeded the scope of the
implied license to enter their property. They argue that the habits of this country do not allow
“uninvited visits” in the early morning hours, “absent some indication that the person accepts
visitors at that hour or, where it is clearly observed that someone is awake in the home.” We
disagree.

        This argument stems from Justice Alito’s opinion in Jardines. In his dissent, Justice
Alito opined that the implied license to enter one’s property “has certain spatial and temporal
limits.”66 As an example of these limits, Justice Alito stated:

                 Nor, as a general matter, may a visitor come to the front door in the
          middle of the night without an express invitation. See State v. Cada, 129 Idaho
224, 233, 923 P.2d 469 (App.1996) (“Furtive intrusion late at night or in the
          predawn hours is not conduct that is expected from ordinary visitors. Indeed, if
          observed by a resident of the premises, it could be a cause for great alarm[.]”).[67]

The majority indicated some approval of this statement in a footnote, writing, “We think a
typical person would find it a cause for great alarm (the kind of reaction the dissent quite rightly
relies upon to justify its no-night-visits rule, post, at 1422) to find a stranger snooping about his
front porch with or without a dog.”68




65
   Rather, from the record before us, it appears equally likely (if not more so) that had Frederick
and Van Doorne failed to respond, the officers would have retreated to their vehicles and
considered other options. See Perea-Rey, 680 F3d at 1188 (“[O]nce an attempt to initiate a
consensual encounter with the occupants of a home fails, the officers should end the knock and
talk and change their strategy by retreating cautiously, seeking a search warrant, or conducting
further surveillance.” (quotation omitted). However, because both Frederick and Van Doorne
responded, there was no need for the officers to retreat.
66
     Jardines, 133 S. Ct. at 1422 (ALITO, J., dissenting).
67
     Id. (ALITO, J., dissenting).
68
     Id. at 1416 n 3 (quotation marks omitted).


                                                  -13-
        Based on Justice Scalia’s reference to Justice Alito’s comment, the time of a visit by
police officers may be relevant when evaluating the constitutional validity of a knock and talk.69
But we do not read Jardines as adopting any sort of bright-line rule that prohibits officers from
entering an area protected by the Fourth Amendment at certain times of day. Rather, the basis
for finding that the time of a visit is relevant to the scope of the implied license was articulated
by the Jardines majority when it stated, “a typical person would find it a cause for great alarm
(the kind of reaction the dissent quite rightly relies upon to justify its no-night-visits rule, post, at
1422) to find a stranger snooping about his front porch with or without a dog.”70 Thus, it is not
simply the presence of a person at a particular time, but rather, the reaction that a typical person
would have to that individual’s presence, that determines whether the scope of the implied
license has been exceeded. How a typical person would react depends on more than the time of
day. For example, the implied license at issue here might not extend to a midnight visitor
looking through garbage bins71 or peeking in the windows. But it may well extend to a midnight
visitor seeking emergency assistance,72 or to a pre-dawn visitor delivering the newspaper.
Similarly, while a typical person may well find the presence of uniformed police officers on their
doorstep in the early hours of the morning “unwelcome,” we cannot conclude that it is, without
more, the type of circumstance that would lead an average person “to—well, call the police.”73

       The case relied on by Justice Alito when stating his “no-night-visits” rule provides an
example of when officers conducting an early-morning visit to private property did exceed the
scope of the implied license. In Cada:

                  At about 1 a.m. on June 10, 1993, Agent Thornton returned to the Cada
          property with Agent Landers. The two walked from the county road up Cada’s
          driveway. While on the driveway both agents smelled growing or freshly
          cultivated marijuana. The odor appeared to be coming from a garage located
          about 110 feet from the house. The agents continued on the driveway to an area
          between the garage and the house. They then set up a thermal imaging device and
          directed it at the garage. The device is a passive, non-intrusive system that detects
          the surface temperature of an object. The agents concluded that heat coming from
          the garage was consistent with the amount of heat which would be necessary to



69
  See, e.g., Kelley, 347 P3d at 1014-1016. This, however, is not necessarily a new requirement
found in Jardines. Several cases predating Jardines have discussed the relevance of the time a
knock and talk is conducted when evaluating the circumstances of a particular case. See id. at
1015 and n 14 (collecting cases).
70
     Jardines, 133 S. Ct. at 1416 n 3 (quotation marks omitted, some emphasis added).
71
     See Commonwealth v Ousley, 393 S.W.3d 15 (Ky, 2013).
72
   See id. at 19, 31 (“Absent an emergency, such as the need to use a phone to dial 911, no
reasonable person would expect the public at his door” at the time an officer searched trash cans
on private property, 11:30 p.m. and 12:30 a.m.).
73
     Jardines, 133 S. Ct. at 1416.


                                                  -14-
           grow marijuana. The agents were on the property approximately ten to fifteen
           minutes during this entry.

                   The agents returned to the Cada property on June 21, 1993, at
           approximately 4 a.m. One or both of them wore camouflage clothing. Landers
           again smelled marijuana coming from the garage. On this visit the agents heard a
           noise coming from the back of the garage that sounded like an exhaust fan. Agent
           Thornton testified that in his experience indoor marijuana cultivation operations
           often have an exhaust system. Thornton set up a motion-activated low light
           infrared video camera and two infrared sensors in a position hidden among bushes
           across the driveway from the garage. The camera was focused on the garage.
           This intrusion onto Cada’s property lasted about 45 minutes.[74]

       The agents then utilized the information gleaned from these night-time intrusions to
obtain a warrant.75 In concluding this conduct exceeded the open view doctrine, the court
explained:

                   Furtive intrusion late at night or in the predawn hours is not conduct that is
           expected from ordinary visitors. Indeed, if observed by a resident of the premises,
           it could be a cause for great alarm. As compared to open daytime approaches,
           surreptitious searches under cover of darkness create a greater risk of armed
           response—with potentially tragic results—from fearful residents who may
           mistake the police officers for criminal intruders.

                   For the foregoing reasons, we conclude that the timing and manner of the
           two nighttime searches involved in this case place them outside the scope of the
           open view doctrine articulated in [State v ]Rigoulot[, 123 Idaho 267; 846 P2d 918
           (1992)] and [State v] Clark[, 124 Idaho 308; 859 P2d 344 (1993)]. In those cases,
           the breadth of permissible police activity was tied to that which would be
           expected of “ordinary visitors,” Rigoulot, 123 Idaho at 272, 846 P.2d at 923, and
           “reasonably respectful citizens.” Clark, 124 Idaho at 313, 859 P.2d at 349. The
           clandestine intrusion of Agents Thornton and Landers onto Cada’s driveway
           under cover of darkness in the dead of night exceeded the scope of any implied
           invitation to ordinary visitors and was not conduct to be expected of a reasonably
           respectful citizen.[76]

       Thus, in Cada, it was not simply that the officers entered the premises in the early hours
of the morning that created the constitutional problem. Rather, it was that the officers used the
“cover of darkness” to conduct a “clandestine intrusion” of the property that caused them to



74
     Cada, 129 Idaho at 227.
75
     Id.
76
     Id. at 233.


                                                   -15-
exceed “the scope of any implied invitation to ordinary visitors . . . .”77 This type of “furtive
intrusion late at night or in the predawn hours” is not the type of “conduct that is expected from
ordinary visitors[,]” and thus, could lead to “potentially tragic results . . . .”78

         In nearly every relevant way, the conduct that occurred in this case is the exact opposite
of what occurred in Cada. Officers did not furtively approach either home; the officers walked
directly to the homes and knocked. There was nothing clandestine about their behavior. And
rather than refuse to come to the door or call the police, both Frederick and Van Doorne
answered the door and spoke with the officers. What occurred in the cases before us was not a “
‘[f]urtive intrusion late at night or in the predawn hours’ ” that “ ‘if observed by a resident of the
premises . . . could be a cause for great alarm[.]’ ”79 Thus, although the officers visited the
homes in the early hours of the morning, under the circumstances of these cases, that fact does
not render the knock and talks unconstitutional.

                                 3. “COMMUNITY STANDARDS”

       Finally, Frederick and Van Doorne argue that the officers “failed to follow community
standards” by “incessantly” pounding on each door until the officers received an answer. The
record simply does not support these factual assertions. As found by the trial court, the officers
knocked on each door and waited a few minutes for someone to respond. This factual
conclusion was supported by the testimony of several officers, all of whom testified to knocking
on each door and waiting a matter of minutes for a response. Frederick’s and Van Doorne’s
argument lacks merit.

           Affirmed.



                                                              /s/ Michael J. Talbot
                                                              /s/ Kirsten Frank Kelly




77
     Id.
78
   Id. Other cases have similarly concluded that clandestine entries into areas protected by the
Fourth Amendment are unconstitutional. See State v Ross, 141 Wash 2d 304; 4 P3d 130 (2000)
(without attempting to contact a home’s occupants, police entered the property shortly after
midnight and in plain clothes to check for the odor of marijuana emanating from a garage); State
v Johnson, 75 Wash App 692; 879 P.2d 984 (1994) (Police entered private property via a state
park at night, through a gate marked “Private Property” and “No Trespassing,” and then used a
thermal imaging device to investigate a barn).
79
     Jardines, 133 S. Ct. at 1422, quoting Cada, 129 Idaho at 233 (ALITO, J., dissenting).


                                                 -16-